Name: 2009/58/EC: Decision of the European Central Bank of 15Ã December 2008 laying down the measures necessary for the paying-up of the European Central BankÃ¢ s capital by the non-participating national central banks (ECB/2008/28)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  monetary relations;  monetary economics;  EU finance;  financial institutions and credit
 Date Published: 2009-01-24

 24.1.2009 EN Official Journal of the European Union L 21/81 DECISION OF THE EUROPEAN CENTRAL BANK of 15 December 2008 laying down the measures necessary for the paying-up of the European Central Banks capital by the non-participating national central banks (ECB/2008/28) (2009/58/EC) THE GENERAL COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Statute of the European System of Central Banks and of the European Central Bank (hereinafter the ESCB Statute), and in particular Article 48 thereof, Whereas: (1) Decision ECB/2006/26 of 18 December 2006 laying down the measures necessary for the paying-up of the European Central Banks capital by the non-participating national central banks (1), determined the percentage of the subscription to the European Central Banks (ECBs) capital which the national central banks (NCBs) of the Member States that would not have adopted the euro on 1 January 2007 were under an obligation to pay up on 1 January 2007 as a contribution to the ECBs operational costs. (2) Decision ECB/2008/23 of 12 December 2008 on the national central banks percentage shares in the key for subscription to the European Central Banks capital (2) provides for the adjustment of the key for subscription to the ECBs capital (hereinafter the capital key) in accordance with Article 29.3 of the ESCB Statute and establishes with effect from 1 January 2009 the new weightings assigned to each NCB in the adjusted capital key (hereinafter the capital key weightings). (3) The ECBs subscribed capital is EUR 5 760 652 402,58. (4) The adjusted capital key requires the adoption of a new ECB decision repealing Decision ECB/2006/26 with effect from 1 January 2009 and determining the percentage of the ECBs subscribed capital which the NCBs of the Member States that will not have adopted the euro by 1 January 2009 (hereinafter the non-participating NCBs) are under an obligation to pay up with effect from 1 January 2009, HAS DECIDED AS FOLLOWS: Article 1 Extent and form of paid-up capital Each non-participating NCB shall pay up 7 % of its subscription to the ECBs capital with effect from 1 January 2009. Taking into account the capital key weightings described in Article 2 of Decision ECB/2008/23, each non-participating NCB shall pay up with effect from 1 January 2009 the amount shown next to its name in the following table: Non-participating NCB EUR Ã Ã Ã »Ã ³Ã °ÃÃ Ã ºÃ ° Ã ½Ã °ÃÃ ¾Ã ´Ã ½Ã ° Ã ±Ã °Ã ½Ã ºÃ ° (Bulgarian National Bank) 3 502 591,87 Ã eskÃ ¡ nÃ ¡rodnÃ ­ banka 5 835 771,31 Danmarks Nationalbank 5 982 149,49 Eesti Pank 721 809,75 Latvijas Banka 1 144 007,96 Lietuvos bankas 1 716 213,56 Magyar Nemzeti Bank 5 587 371,98 Narodowy Bank Polski 19 740 488,44 Banca NaÃ ionalÃ  a RomÃ ¢niei 9 937 989,49 Sveriges Riksbank 9 106 093,68 Bank of England 58 539 980,14 Article 2 Adjustment of the paid-up capital 1. Given that each non-participating NCB has already paid up 7 % of its share in the ECBs subscribed capital as applicable until 31 December 2008 under Decision ECB/2006/26, each of them shall either transfer an additional amount to the ECB, or receive an amount back from the ECB, as appropriate, in order to arrive at the amounts shown in the table in Article 1. 2. All transfers pursuant to this Article shall be made in accordance with Decision ECB/2008/25 of 12 December 2008 laying down the terms and conditions for transfers of the European Central Banks capital shares between the national central banks and for the adjustment of the paid-up capital (3). Article 3 Final provisions 1. This Decision shall enter into force on 1 January 2009. 2. Decision ECB/2006/26 is hereby repealed with effect from 1 January 2009. 3. References to Decision ECB/2006/26 shall be construed as references to this Decision. Done at Frankfurt am Main, 15 December 2008. The President of the ECB Jean-Claude TRICHET (1) OJ L 24, 31.1.2007, p. 15. (2) See page 66 of this Official Journal. (3) See page 71 of this Official Journal.